Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1 – 3, 5 – 7, & 9 – 13 were previously pending and subject to a non-final office action mailed 05/11/2022. Claims 1 – 3, 6 – 7, 9, & 11 – 13 were amended in a reply filed 07/26/2022. Claims 1 – 3, 5 – 7, & 9 – 13 are currently pending and subject to the final office action below.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/01/2022 were filed before the mailing date of the office action. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Response to Arguments
The currently amended claims have overcome the previous rejection under 35 USC 112(b). 

The currently amended claims have overcome the previous rejection under 35 USC 101. Specifically, the claim elements that control the physical actuation of vehicle locks based on transmitted authentication keys amount to integration of the recited judicial exception into a practical application.

Applicant’s argument with respect to the rejection under 35 USC 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 3, 6 – 7, & 11 – 13 are rejected under 35 U.S.C. 103 as being unpatentable over Beaurepaire et al. (US 20160189098 A1), in view of Kleve et al. (US 20140129053 A1), in view of Blanchet (US 20090076918 A1), in view of Tsujita (US 20190036625 A1).

As per claim 1, Beaurepaire discloses an information processing device for a delivery service that allows a user to rent an interior of a vehicle including a trunk from a plurality of vehicles as an accommodation place for luggage ([0032], [0039], [0057], [0073], trunks of rented cars used for delivery locations) the information processing device comprises a CPU ([0047], [0094], [0137], [0163], [0317]), the CPU is configured to:

	•  extract, when the renter user requests a delivery of the luggage to a provider of the delivery service, an available vehicle that is the accommodation place of the luggage and of which a parking place at the time of rental is within a predetermined range from a current position of the renter user or a designated position designated by the renter user, from the plurality of the vehicles (See Fig. 3, step 305, & [0058], noting extracting “at least one vehicle from the one or more vehicles” that is “capable of accepting the delivery of an item.” As per Fig. 3, step 301, & [0056], the extraction of an available vehicle is responsive to receiving “a request for at least one delivery of at least one item to at least one delivery location associated with at least one user.” Also see Fig. 8A & [0076], noting searching “for one or more nearby cars… The delivery company 803 …can then select/reserve one or more of the identified nearby cars as the delivery location.” Also see [0050], noting determining a vehicle to accept a delivery. As per [0067] & [0078], the vehicle is rented for a time span to accommodate the delivery of an item for a user. As per [0038], [0049], & esp. [0064], “a vehicle that is within a predefined distance threshold (e.g., 300 meters) of the user's current location, or from the delivery location, is selected for the delivery.” As per [0032], [0034], [0039], [0059], [0066], [0072], [0078], & [0086], the trunk of a selected vehicle is used to perform the item delivery.); and 

• notify the renter user of the extracted available vehicle (See Fig. 8A, step 835 & [0078] – [0079], noting that a notification containing the location of the selected car to accept the delivery is provided to the user. As per [0059] & [0091], the information related to the delivery, including the car’s location, is presented on a user terminal “UE 101” of the user.).   

Regarding the following limitation Beaurepaire discloses a CPU configured to perform the method steps in at least [0094]. To the extent to which Beaurepaire does not appear to explicitly disclose the following limitation, Kleve teaches:

• receive a rental period expiration notification, when a predetermined period, before an end of a rental period during which the vehicle is rented to the user, has been passed (See [0043] & [0054], noting a user receiving a rental expiration reminder at a determined time before the rental period will expire.) 

Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the CPU of Beaurepaire for the user of Kleve. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include sending a rental expiration reminder as in Kleve in the delivery system of Beaurepaire with the motivation to “enforce compliance with the rental agreement terms,” as evidenced by Kleve ([0051]).

Beaurepaire does not appear the following limitation, however Kleve, as stated above teaches wherein a rental period expiration notification is received. To the extent to which neither Beaurepaire nor Kleve appear to disclose the following limitation, Blanchet teaches:

	• determine, in response to receiving the {package tracking number}, whether the luggage has been delivered (See [0044], noting “associated carrier 20” determining, in response to receiving a “package tracking number 28,” whether the package has been delivered).

Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the rental period expiration notification of Kleve for the package tracking number of Kleve. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Blanchet in the delivery system of Beaurepaire / Kleve with the motivation to permit the tracking of a package, as evidenced by Blanchet ([0096]).

Regarding the following limitation, Beaurepaire, in [0081], discloses wherein “the configuration platform 109 provides the updated status of the delivery to the delivery service 803” (i.e., the provider of the delivery service), which highly suggests, but does not appear to explicitly disclose providing a non-delivery alert to the provider of the delivery service. However, Blanchet teaches:

	• transmit, in response to determining that the luggage has not been delivered, a non- delivery notification to the {recipient} (See [0044], noting wherein an “associated carrier 20” transmits, in response to determining that the package has not been delivered, a non- delivery notification (i.e., “undelivered status” notification as in [0096]) to the “recipient 40.”).

Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the provider of the delivery service of Beaurepaire for the recipient of Blanchet. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Blanchet in the delivery system of Beaurepaire / Kleve / Blanchet with the motivation to permit the tracking of a package, as evidenced by Blanchet ([0096]).

Beaurepaire further discloses: 
	
	• wherein the CPU is further configured to display, when the delivery request of the luggage is transmitted through a terminal carried by the user, the available vehicle, on a display device of the terminal (See Fig. 10B & [0091], noting displaying the vehicle selected to accept the delivery on a user terminal), and

	• wherein the CPU is further configured to transmit an authentication key used to unlock or lock a door for accessing the interior space of the available vehicle rented to the user, to both the terminal of the user and a mobile terminal of the provider of the delivery service (See [0043], noting transmitting “subscription status information” (i.e., authentication key) to both the renting user and the delivery service provider. As per [0039], “subscription status information” includes data comprising “subscription duration, start time of subscription, end time of subscription, payment mode etc.” associated with a car sharing service for the user. As per at least [0051], [0061], [0077], & [0081], the parcel delivery person uses the “subscription status information” to gain access to the delivery-accepting car to effect delivery of an item.).

Regarding the following limitations, Beaurepaire discloses that the parcel delivery person is “equipped with a parcel tracking/reading device” in at least [0022] – [0023], [0056], & [0061], which, as per [0033], is a “UE 101” device which can be “any type of mobile terminal, fixed terminal, or portable terminal including a mobile handset,” etc. To the extent to which Beaurepaire does not appear to disclose that the delivery person uses the “parcel tracking/reading device” to perform the following limitations, Tsujita teaches:

	• wherein the mobile terminal of the provider is caused to transmit to a key electronic control unit (ECU) of the vehicle an unlock or lock request including the authentication key and information designating only unlocking or locking the door of the vehicle, if the mobile terminal of the provider is authenticated by the key ECU based on the authentication key delivered with the unlock or lock request, the key ECU is caused to transmit to a body ECU of the vehicle an unlock or lock signal, the body ECU is caused to output a control command to cause a door lock motor of the vehicle to only unlock or lock the door of the vehicle (See [0158] – esp. [0160], noting that a user with a “transmitter 61” device broadcasts an unlock request comprising an “ID code” which is received by “keyless entry system control section 73” (i.e., key ECU) which “verifies the ID code.” Then, “If the ID code of the transmitter 61 that has transmitted the transmission data matches the ID code stored in the keyless entry system memory 76, the keyless entry system control section 73 transmits the door data acquired from the transmission data to the vehicle control device 74 (i.e., body ECU)… Upon reception of the unlock command, the vehicle control device 74 controls the door lock device 75 to unlock the doors.”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Tsujita in the delivery system of Beaurepaire / Kleve / Blanchet with the motivation to “correctly recognize the ID code,” as evidenced by Tsujita ([0097]).

As per claim 2, Beaurepaire / Kleve / Blanchet / Tsujita discloses the limitations of claim 1. Beaurepaire further discloses:

• wherein the CPU is further configured to extract, from the vehicles, the available vehicle of which a parking place when the available vehicle is rented as the accommodation place of the luggageis within the predetermined range from a current position of the user or a designated position designated by the user, when the user issues the delivery request of the luggage to the provider (See [0058] & [0091], noting selecting a vehicle capable of accepting the delivery of an item from a pool of vehicles based on proximity to the user and being the car that is nearest to the user's current location. As per [0038], [0049], & esp. [0064], “a vehicle that is within a predefined distance threshold (e.g., 300 meters) of the user's current location, or from the delivery location, is selected for the delivery.”).

As per claim 3, Beaurepaire / Kleve / Blanchet / Tsujita discloses the limitations of claim 1. Beaurepaire further discloses:

• wherein the CPU is further configured to extract the available vehicle from the plurality of the vehicles when the user issues the delivery request of the luggage to the provider, the available vehicle being a vehicle for which a designated delivery date and time, the designated date and time being designated by the delivery request, is included in a period in which the available vehicle is able to be rented as the accommodation place of the luggage(See [0038] & [0050], noting that determining an available can to accept a delivery includes determining that a car owner’s schedule coincides with an anticipated delivery time. As per [0048], delivery request details include the time and date of a requested delivery. Also see [0066], noting that “if it is determined from the calendar information that the vehicle will not be available after a predefined time threshold (e.g., 2 hours) from the current time, and the delivery time is anticipated to be less than 1 hour, then that vehicle is selected for delivery” i.e., the vehicle is booked even when a portion if the car’s availability time span overlaps with a scheduled delivery. As per [0038], [0049], & esp. [0064], “a vehicle that is within a predefined distance threshold (e.g., 300 meters) of the user's current location, or from the delivery location, is selected for the delivery.”).

As per claim 6, Beaurepaire / Kleve / Blanchet / Tsujita discloses the limitations of claim 1. Beaurepaire further discloses:

• wherein the CPU is further configured to display a map image on the display device, and display a vehicle image corresponding to the available vehicle at a position on the map image, the position corresponding to a parking place when the available vehicle is rented as the accommodation place of the object, such that the vehicle image overlaps the map image at the position (See Fig. 10B & [0091], noting displaying the selected vehicle on a map.).  

As per claim 7, Beaurepaire / Kleve / Blanchet / Tsujita discloses the limitations of claim 1. Beaurepaire further discloses:

• wherein the CPU is further configured to receive a reservation for the available vehicle, when the available vehicle is selected by a predetermined operation of the user in the terminal, as the accommodation place of the object, or make a request for the reservation to a predetermined external device (See [0076] – [0078], noting initiating a reservation with a “car sharing service.” Also see Fig. 1 & [0037] & [0042] – [0043], noting the communications pathway between configuration platform 109 and external services platform 113 (e.g., includes car sharing services), implemented on a separate server device.) 

As per claim 11, Beaurepaire / Kleve / Blanchet / Tsujita discloses the limitations of claim 1. Beaurepaire further discloses:

• wherein the plurality of the vehicles are temporarily rented as the accommodation place of the luggageto the user through a predetermined vehicle rental service (See at least [0039], [0050] – [0051], [0067], [0076] – [0078], noting renting a car via a predetermined “car sharing service” for which a user has a subscription. As per at least Abs., [0032] – [0033], the cars are used as temporary delivery locations for users.). 

As per claim 12, see the above relevant rejection of claim 1. Additionally, Beaurepaire further discloses an information processing method (Claim 1, [0003], [0007] – [0012], method of implementing invention) which is performed by an information processing device ([0011], [0055], [0060], [0062], [0105], methods implemented by computers).

As per claim 13, see the above relevant rejection of claim 1. Beaurepaire further discloses a non-transitory storage medium storing an information processing program, the information processing program causing an information processing device to execute the information processing method according to claim 12 (Claim 18, [0005], [0096] – [0098], [0101] – [0102]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Beaurepaire / Kleve / Blanchet / Tsujita, in view of Seaman et al. (US 20180181126 A1).

As per Claim 5, Beaurepaire / Kleve / Blanchet / Tsujita discloses the limitations of claim 1. Regarding the following limitation, 

• wherein the CPU is further configured to display the available vehicle on a predetermined web page of a web site corresponding to the delivery service or a window corresponding to an application program installed in the terminal to cooperate with the web site, when the user issues the delivery request of the luggage from the terminal by using the web site or the application program,

Beaurepaire discloses displaying the available vehicle via an interface displayed by an application program installed in the user terminal in Fig. 10B & [0025] & [0091]. As per Fig. 1 & [0033] – [0034], the user device comprises application 103. Also see [0044], noting that “content provider 117” provides “web content” to the UE 101, and “content provider 117 may also store content associated with the UE 101, the configuration platform 109, and the services 115 of the services platform 113.”

To the extent to which Beaurepaire does not appear to explicitly disclose wherein the installed application cooperates with a delivery services website, Seaman teaches this element in at least [0039], noting that a delivery requester can download and install an application on device 112, and “the application 202 can include a web browser that allows the user of the requester device 112 to browse to a website” with “”cargo delivery GUI 204.” As per [0040], cargo delivery GUI 204 allows a user to generate a delivery request with the delivery service.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an application installed on a user terminal in cooperation with a delivery service web site as in Seaman in the delivery system of Beaurepaire / Kleve / Blanchet / Tsujita with the motivation “to allow a user to submit requests to transport cargo items,” as evidenced by Seaman ([0039]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Beaurepaire / Kleve / Blanchet / Tsujita, in view of Rudduck et al. (US 20120235786 A1).

As per Claim 9, Beaurepaire / Kleve / Blanchet / Tsujita discloses the limitations of claim 1. Regarding the following limitation, Beaurepaire, in [0052] - [0053], discloses sending notifications to the user, including “the subscription status of user” which, as per [0061], comprises an “end time of subscription,” which highly suggests, but does not appear to explicitly disclose what is taught by Rudduck:

• wherein the CPU is further configured to notify, when delivery of the luggage to the interior space of the available vehicle rented to the user has been completed, the user that reception of the luggage from the available vehicle has not been completed, when (i) a rental period in which the available vehicle is rented as the accommodation place of the luggagehas expired or a time to expiration of the rental period is shorter than a predetermined time and (ii) the user has not received the luggage from the available vehicle (See [0040], noting that a recipient can rent a delivery enclosure for a predetermined time period to receive a shipment. As per [0130], a warning notification is sent to a recipient to prompt pick-up of a package after a package has been received in the enclosure. If the recipient has not retrieved the package before the time expires, the package is cleared out of the enclosure by the administrator / locker management system.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the pick-up reminders as in Rudduck in the delivery system of Beaurepaire / Kleve / Blanchet / Tsujita with the motivation “to provide a system for controlling access to a storage enclosure which can overcome drawbacks of” previous delivery systems, such as “efficient management of package deliveries [having been] …difficult or impossible to achieve,” as evidenced by Rudduck ([0039]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Beaurepaire / Kleve / Blanchet / Tsujita, in view of Golduber (US 20180154867 A1).

As per Claim 10, Beaurepaire / Kleve / Blanchet / Tsujita discloses the limitations of claim 1. Regarding the following limitation, 

• store reward information corresponding to a predetermined reward, the predetermined reward being given to providers of the plurality of the vehicles,

Beaurepaire, in [0097], discloses a memory device for storing information, but does not appear to explicitly disclose storing “reward information.” However, Golduber, in at least [0027], teaches that data can include payment data, which is interpreted as reward information. As per at least [0095], payment is made to vehicle owners when their car is rented.

Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the payment data of Golduber for the stored information of Beaurepaire. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. 

To the extent to which Beaurepaire does not appear to explicitly disclose the following limitation, Golduber teaches this element: 

• update the reward information corresponding to a provider of a rented vehicle to information including addition of a new reward when the rented vehicle included in the plurality of the vehicles is rented as the delivery destination of the luggage (See [0095], which described updating an owner’s account with by adding payment from a renter when the owner’s car is rented.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the pick-up reminders as in Rudduck in the delivery system of Beaurepaire / Kleve / Blanchet / Tsujita with the motivation to provide “a unique system and service enables users to rent out or share their vehicles in a manner not requiring third party assistance or requiring a renter and owner to meet face-to-face,” as evidenced by Rudduck ([0019]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN J KIRK whose telephone number is (571)272-6447. The examiner can normally be reached Monday -Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571)272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN J KIRK/Examiner, Art Unit 3628                                                                                                                                                                                                        
/SHANNON S CAMPBELL/Supervisory Patent Examiner, Art Unit 3628